AO 91 (Rev SHALE mika SAB OO499 Document 1 Filed on 02/27/19 in TXSD Page 1 of 2

 

United States District Court

 

 

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION
UNITED STATES OF AMERICA .
i Gad Se tain CRIMINAL COMPLAINT
Bianca Contreras-Rodriguez PRINCIPAL exthaa nt af faxas Case Number:

use YOB: 1991 FEB 27 20 M-19-Of7]

: _ —_ Glesk of Canrt

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about February 26, 2019 in Hidalgo County, in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Jacinto Rojas- Calyeca, a national of Mexico, and Amado De
Jesus Ramirez-De Paz, a national of Guatemala, along with one (1) other undocumented alien, for a total of
three (3), who had entered the United States in violation of law, did knowingly transport, or move, or attempted
to transport said aliens in furtherance of such violation of law within the United States, thatis, froma location
near Hidalgo, Texas to the point of arrest near Hidalgo, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(it) FELONY
I further state that I am,a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On February 26, 2019, Hidalgo Police Department requested assistance from Border Patrol Agents to
determine alienage of several subjects that were stopped near 23rd Street and Guerra Road in Hidalgo,

Texas.

 

SEE ATTACHED
Continued on the attached sheet and made a part of this complaint: Xe, LI No
¥ o- L “\ a, aN
A peoced “> io Le LA. , Can wv /k Ze 2: ce _
— 4A
a

   

 

Si ighefaré of @ of Complainant
A?/ )< Co
Julio C. Pena Senior Patrol Agent

2

 

 

 

Sworn to before me and subscribed in my presence, Printed Name of Complainant
February 27, 2019 - at McAllen, Texas
Date City and State

J Scott Hacker , U. S. Magistrate Judge a

Name and Title of Judicial Officer ‘ Va / udicial Officer
Case 7:19-cr GN PPER STATES DISTRICT COURP? Page 2 of 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

r M-19- -M
RE: Bianca Contreras-Rodriguez

CONTINUATION:

Agents responded and were advised by a Hidalgo Police Department Officer that a traffic
stop was conducted on a Ford Explorer for disregarding a stop sign. Upon questioning the
passengers, the Officer suspected that a human smuggling attempt was being taken place.

Agents approached the driver and identified her as Bianca Contreras-Rodriguez, who
claimed to be a United States Citizen. An immigration inspection was conducted on three
passengers sitting on the back seat and they were determined to be illegally present in the
United States.

All subjects were placed under arrest and transported to the McAllen Border Patrol Station to
be processed accordingly.

PRINCIPAL STATEMENT:
Bianca Contreras-Rodriguez was read her Miranda Rights. She understood and agreed to
provide a sworn statement.

Contreras stated she was hired to pick up three illegal aliens and was to receive $180 USD
per person. Contreras claimed to have smuggled multiple times before in the same area and
that she successfully smuggled three aliens just a day ago. Contreras admitted to scouting for
law enforcement on one occasion for a narcotic smuggling attempt.

MATERIAL WITNESSES STATEMENTS:
Jacinto Rojas-Calyeca and Amado de Jesus Ramirez-De Paz were read their Miranda Rights.
Both understood and agreed to provide a sworn statement.

Rojas, a citizen of Mexico, stated he paid a total of $8,500 USD for the smuggling
arrangements. Rojas claimed he crossed the river along with two other subjects and they
were eventually picked up by a four door vehicle. Rojas identified Contreras, through a
photo lineup, as the driver of the vehicle.

Ramirez, a citizen of Guatemala, stated his cousin made the smuggling arrangements and
paid $11,000 USD. After crossing the river, Ramirez stated he crossed a wall and eventually
made it out from the brush. Ramirez claimed he was eventually picked up by a vehicle driven
by a female subject. Ramirez identified Contreras, through a photo lineup, as the driver of
the vehicle

Page 2
